Title: From Thomas Jefferson to William Bache, 20 September 1799
From: Jefferson, Thomas
To: Bache, William



Dear Sir
Monticello Sep. 20. 99.

We have been long in expectation of seeing you, but mr Trist’s return & information puts off that indefinitely. in the mean time your carpenters have gone on tolerably well. they will finish the ensuing week all their work except some small matters which will need further instructions from you, and which can be done in about a fortnight. I do not know what arrangements you made as to the brickwork. I do not hear of any person entering on that, & in the mean while the season for it is passing off. mr Key called on me some days ago & wrote to me yesterday, he has purchased in N. Carolina adjoining his father in law, and his paiment is to be made in October. he represents that a failure will be entirely disastrous. mr Trist has lost his purchase; mr Lewis having had a ready money offer at the same price on the day of forfieture & availed himself of it. mr Trist pays 600. D. forfieture, & it was lucky for him it had been so settled. your bargain is absolute. you are entitled to keep the lands, & as no damages have been previously settled on failure in paiments (as was done in Trist’s case) they will be settled by a jury. it is very uncertain to what sum they may be wrought up by a loss of Key’s purchase, delay of his removal, loss of the preparations for it, loss of a crop the ensuing year by removing too late to put one into the ground, & other considerations which they will take care to swell. as you are not of the  craft of the law, and I have been, I have thought it best to apprise you of this, because possibly (if your delay proceeds from a disappointment in collecting your own monies as mr Trist supposes) you may obtain money where you are on lesser sacrifices than the damages assessed by a jury would amount to. it would be better to pay almost any interest per month which could be asked, than to incur this risk. I understand that your first paiment would secure Key’s purchase, so that that sum with as much as would remove his family being furnished him I have no doubt he would wait a little for the balance. I have made these observations merely to enable you to decide for yourself which of the two species of sacrifice you would prefer. Key has declared himself ready to make a deed at any time.
We have had most disastrous rains lately. our tobacco & fodder are much reduced in quantity & quality, the wheat in stacks subjected to great loss, and the seeding the ensuing crop so retarded as to lessen our hopes from that. mr Randolph’s buildings & mine have gone on most slowly. I have not been able to get a single room yet added to my former stock, and I now see that little will be added this season. there are considerable symptoms of a rise in the price of lands here. tobacco is in the dust. the computation is that this state loses this year five millions of dollars by the suspension of commerce with France; for the purpose of starving Frenchmen in the article of tobacco. in the mean time the same law, so far as it can affect the interest of other produce (say other states) is repealed. be so good as to present me respectfully to your father & mother, and to mrs Bache, and to give us hopes of seeing you soon added to our society. health, happiness & Adieu.

Th: Jefferson

